Citation Nr: 0703412	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-30 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative changes to 
the left knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 through 
February 1972.  The veteran also has unverified reserve 
service with the US National Guard.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his left knee disability is the 
result of injuries that occurred while he served in the US 
National Guard and was called to a period of active duty for 
training (ACDUTRA) and/or inactive duty for training 
(INACDUTRA).  The veteran alleges that he initially injured 
his left knee in 1976 during annual training as an armor 
crewman but no medical report was made.  He then claims that 
he injured the left knee again, during physical training in 
1978 at Fort Knox, Kentucky.  He submitted a medical record 
dated November 1978 indicating a diagnosis of a mild knee 
sprain as the result of a football game.  The veteran 
additionally asserts that his left knee gave out during a 
physical training test while on active duty in 1984, 
resulting in his February 1985 surgery to repair a torn 
meniscus.

The dates of any ACDUTRA and/or INACDUTRA are not clearly of 
record.  At an April 2004 decision review officer (DRO) 
hearing, and in various statements submitted regarding his 
injuries, the veteran stated that his left knee was injured 
during periods of ACDUTRA/INACDUTRA in 1976, 1978 and in 
1984.  The Board notes that the veteran submitted a summary 
of his points earned towards retirement in an attempt to 
verify his dates of service.  However, the Board is unable to 
determine the specific dates of ACDUTRA, or INACDUTRA from 
this record.  Thus, in order to properly adjudicate the claim 
of service connection for the aforementioned injury, it is 
imperative that all periods of ACDUTRA, and INACDUTRA be 
verified.  Additionally, all medical records from the 
veteran's period of active service and ACDUTRA/INACDUTRA 
should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records 
Center (NPRC), the U. S. National Guard, 
or any other appropriate agency, to list 
the specific dates of the veteran's 
active duty, ACDUTRA, and INACDUTRA.  
Service records providing points are not 
helpful in this regard.  Additionally, it 
should be verified if the veteran was 
treated for an injury to the left knee 
during any period of active duty, ACDUTRA 
or INACDUTRA.  All service medical 
records during his active military 
service, ACDUTRA and INACDUTRA should 
also be obtained and associated with the 
claims folder.  If no service records can 
be found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  

2.  If the veteran's ACDUTRA and 
INACDUTRA period(a) are verified, and 
there is any medical evidence that shows 
that he had treatment for any of the 
aforementioned disorders during such 
service, the veteran should be provided 
VA examination of the left knee.  The 
claims folder should be reviewed by each 
examiner prior to the examination of the 
veteran.  All indicated studies should be 
provided.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's claimed 
left knee injury is related to a period 
active duty, or ACDUTRA/INACDUTRA.  To 
assist the examiner in addressing this 
question, provide he/she with a list of 
all of the veteran's periods of 
ACDUTRA/INACDUTRA.  Only service during 
active duty, ACDUTRA, or INACDUTRA should 
be noted.  Treatment during any other 
U.S. National Guard duty should not be 
considered.  A complete rationale for any 
and all opinions provided must be made.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

